DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 2/24/2021 that has been entered, wherein claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0051718 A1).
Regarding claim 1, Zhang teaches a display panel(Fig. 4) comprising: 
a substrate(10) including a component area(122, ¶0043), a display area(112, ¶0043) at least partially surrounding the component area(122, ¶0043), and a first non-display area(12, ¶0043) at least partially surrounding the display area(112, ¶0043), 
a first wiring(left uppermost 50, ¶0058) in the display area(112, ¶0043) and extending in a first direction to face the component area(122, ¶0043); 
a second wiring(right lowermost 50, ¶0058) in the display area(112, ¶0043) and extending in the first direction to face the component area(122, ¶0043), the second wiring(right lowermost 50, ¶0058) is spaced apart from the first wiring(left uppermost 50, ¶0058) with the component area(122, ¶0043) therebetween;
a pixel circuit(22, 67, 61,Fig. 2 ¶0059) connected to one of the first wiring(left uppermost 50, ¶0058) and the second wiring(right lowermost 50, ¶0058) and comprising at least one thin-film transistor(67, Fig. 2 ¶0059); and 
a display element(75, Fig. 2 ¶0059) connected to the pixel circuit(22, 67, 61,Fig. 2 ¶0059) 
wherein a cross-sectional area(cross-sectional area of left uppermost 50,  Fig. 11) of the first wiring(left uppermost 50, ¶0058) crossing in a second direction that is perpendicular to the first direction is different from a cross-sectional area(cross-sectional area of right lowermost 50, Fig. 11)  of the second wiring(right lowermost 50, ¶0058) crossing in the second direction(Fig. 11).

Regarding claim 2, Zhang teaches the display panel of claim 1, wherein the first wiring(left uppermost 50, ¶0058) extends in the first direction a first length(length of left uppermost 50, ¶0058) that is different from a second length(length of right lowermost 50, ¶0058) that the second wiring(right lowermost 50, ¶0058) extends in the first direction(Fig. 4).

Regarding claim 3, Zhang teaches the display panel of claim 2, wherein: the first length(length of left uppermost 50, ¶0058) is greater than the second length(length of right lowermost 50, ¶0058): and 
the cross-sectional area(cross-sectional area of left uppermost 50,  Fig. 11) of the first wiring(left uppermost 50, ¶0058) crossing in the second direction is greater than the cross-sectional area(cross-sectional area of right lowermost 50, Fig. 11) of the second wiring(right lowermost 50, ¶0058) crossing in the second direction(Fig. 11).

Regarding claim 4, Zhang teaches the display panel of claim 1, wherein: 
the at least one thin-film transistor(67, Fig. 2 ¶0059) comprises a semiconductor layer(65, ¶0059) on the substrate(10) and a gate electrode(68, ¶0059) on the semiconductor layer(65, ¶0059); and the first wiring(left uppermost 50, ¶0058) and the second wiring(right lowermost 50, ¶0058) are on the same layer(gate insulating layer) as the gate electrode(68, ¶0059).


Regarding claim 8, Zhang teaches the display panel of claim 1, wherein the first wiring(left uppermost 50, ¶0058) has a first width(width of left uppermost 50, Fig. 11 ¶0058) in the second direction that is different from a second width(width of right lowermost 50, Fig. 11 ¶0058) of the second wiring(right lowermost 50, ¶0058) in the second direction(Fig. 11).

Regarding claim 20, Zhang teaches the display panel(Fig. 4) comprising: 
a substrate(10) including a component area(122, ¶0043), a display area(112, ¶0043) at least partially surrounding the component area(122, ¶0043), and a first non-display area(12, ¶0043) at least partially surrounding the display area(112, ¶0043); 
a first wiring(left uppermost 50, ¶0058) in the display area(112, ¶0043) and extending in a first direction to face the component area(122, ¶0043); 
a second wiring(right lowermost 50, ¶0058) in the display area(112, ¶0043) and extending in the first direction, the second wiring(right lowermost 50, ¶0058) is spaced apart from the first wiring(left uppermost 50, ¶0058) with the component area(122, ¶0043) therebetween; 
a pixel circuit(22, 67, 61,Fig. 2 ¶0059) connected to one of the first wiring(left uppermost 50, ¶0058) and the second wiring(right lowermost 50, ¶0058) and comprising at least one thin-film transistor(67, Fig. 2 ¶0059); and 
a display element(75, Fig. 2 ¶0059) connected to the pixel circuit(22, 67, 61,Fig. 2 ¶0059). 
wherein at least one of: 
the first wiring(left uppermost 50, ¶0058) has a width(width of uppermost 50, Fig. 11 ¶0058) in a second direction that is perpendicular to the first direction that is different from a width(width of lowermost 50, Fig. 11 ¶0058) of the second wiring(right lowermost 50, ¶0058) in the second direction; and 
a thickness of the first wiring(left uppermost 50, ¶0058) in a third direction that is perpendicular to the first direction and the second direction is different from a thickness of the second wiring(right lowermost 50, ¶0058) in the third direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) in view of Kang et al. (US 2017/016211 A1).
Regarding claim 5, Zhang teaches the display panel of claim 1, but is silent in regards to a first scan driver and a second scan driver in the first non-display area(12, ¶0043) and spaced apart from each other with the display area(112, ¶0043) therebetween; 
wherein the first wiring(left uppermost 50, ¶0058) is connected to the first scan driver;
and the second wiring(right lowermost 50, ¶0058) is connected to the second scan driver.

Kang teaches a display panel(Fig. 2) comprising a first scan driver(20, ¶0058) and a second scan driver(30, ¶0058) in the first non-display area and spaced apart from each other with the display area(DA) therebetween; wherein the first wiring(left SL, ¶0058) is connected to the first scan driver(20, ¶0058);and the second wiring(right SL, ¶0058) is connected to the second scan driver(30, ¶0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, to include a first scan driver and a second scan driver in the first non-display area and spaced apart from each other with the display area therebetween; wherein the first wiring is connected to the first scan driver; and the second wiring is connected to the second scan driver, as taught by Kang, so that the first and second wiring can both receive scan driving signals and not be affected by disconnection caused by the component area(¶0063).  

Regarding claim 10, Zhang teaches the display panel of claim 1, wherein: 
the display element(75, Fig. 2 ¶0059) is in the display area(112, ¶0043).

Zhang does not explicitly state the display area(112, ¶0043) entirely surrounds the component area(122, ¶0043): the component area(122, ¶0043) includes a transmission area and a second non-display area between the transmission area and the display area(112, ¶0043).

Kang teaches a display panel(Fig. 1) wherein the display area(DA) entirely surrounds the component area(H, NDA, Fig. 8, ¶0062, ¶0129): the component area(H, NDA, Fig. 8, ¶0062, ¶0129) includes a transmission area(H, ¶0062) and a second non-display area(NDA, Fig. 8, ¶0129) between the transmission area(H, ¶0062) and the display area(DA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the display area entirely surrounds the component area: the component area includes a transmission area and a second non-display area between the transmission area and the display area; and the second wiring is connected to the second scan driver, as taught by Kang, so that area of the second non-display area can be reduced or minimized and the manufacturing efficiency of the display panel can improve(¶0129).

Regarding claim 12, Zhang teaches a display device(Fig. 4) comprising: 
a substrate(10) including a component area(122, ¶0043), a display area(112, ¶0043) surrounding the component area(122, ¶0043), and a first non-display area(12, ¶0043) at least partially surrounding the display area(112, ¶0043); 
a first wiring(left uppermost 50, ¶0058) in the display area(112, ¶0043) and extending in a first direction to face the component area(122, ¶0043); 
a second wiring(right lowermost 50, ¶0058) in the display area(112, ¶0043) and extending in the first direction to face the component area(122, ¶0043); 
the second wiring(right lowermost 50, ¶0058) is spaced apart from the first wiring(left uppermost 50, ¶0058) with the component area(122, ¶0043) therebetween; 
a pixel circuit(22, 67, 61,Fig. 2 ¶0059) connected to one of the first wiring(left uppermost 50, ¶0058) and the second wiring(right lowermost 50, ¶0058) and comprising at least one thin-film transistor(67, Fig. 2 ¶0059) a display element(75, Fig. 2 ¶0059) connected to the pixel circuit(22, 67, 61,Fig. 2 ¶0059); and 
wherein a cross-sectional area(cross-sectional area of left uppermost 50,  Fig. 11) of the first wiring(left uppermost 50, ¶0058) crossing in a second direction that is perpendicular to the first direction is different from a cross-sectional area(cross-sectional area of right lowermost 50, Fig. 11)  of the second wiring(right lowermost 50, ¶0058) crossing in the second direction(Fig. 11).
Zhang does not explicitly state a component overlapping the component area(122, ¶0043). 

Kang teaches a display panel(Fig. 1) wherein a component(not illustrated, camera, sensor or LED, ¶0162) overlapping the component area(H, NDA, Fig. 8, ¶0062, ¶0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, to include a component overlapping the component area, as taught by Kang, so that the display region for displaying an image may widen(¶0163).

Regarding claim 13, Zhang teaches the display device of claim 12, wherein: 
the first wiring(left uppermost 50, ¶0058) extends in the first direction a first length(length of left uppermost 50, ¶0058) that is greater than a second length(length of right lowermost 50, ¶0058) that the second wiring(right lowermost 50, ¶0058) extends in the first direction; and 
the cross-sectional area(cross-sectional area of left uppermost 50,  Fig. 11) of the first wiring(left uppermost 50, ¶0058) crossing in the second direction is greater than the cross-sectional area(cross-sectional area of right lowermost 50, Fig. 11) of the second wiring(right lowermost 50, ¶0058) crossing in the second direction(Fig. 11).

Regarding claim 14, Zhang teaches the display device of claim 12, wherein: 
the at least one thin-film transistor(67, Fig. 2 ¶0059) comprises a semiconductor layer(65, ¶0059) on the substrate(10) and a gate electrode(68, ¶0059) on the semiconductor layer(65, ¶0059); and 
the first wiring(left uppermost 50, ¶0058) and the second wiring(right lowermost 50, ¶0058) are on the same layer(gate insulating layer) as the gate electrode(68, ¶0059).

Regarding claim 16, Zhang teaches the display device of claim 12, wherein the first wiring(left uppermost 50, ¶0058) has a first width(width of left uppermost 50, Fig. 11 ¶0058) in the second direction that is different from a second width(width of right lowermost 50, Fig. 11 ¶0058) of the second wiring(right lowermost 50, ¶0058) in the second direction(Fig. 11).

Regarding claim 18, Zhang teaches the display device of claim 12, wherein:
the display element(75, Fig. 2 ¶0059) is in the display area(112, ¶0043)

Zhang does not explicitly state the display area(112, ¶0043) entirely surrounds the component area(122, ¶0043): the component area(122, ¶0043) includes a transmission area and a second non-display area between the transmission area and the display area(112, ¶0043).

Kang teaches a display panel(Fig. 1) wherein the display area(DA) entirely surrounds the component area(H, NDA, Fig. 8, ¶0062, ¶0129): the component area(H, NDA, Fig. 8, ¶0062, ¶0129) includes a transmission area(H, ¶0062) and a second non-display area(NDA, Fig. 8, ¶0129) between the transmission area(H, ¶0062) and the display area(DA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that the display area entirely surrounds the component area: the component area includes a transmission area and a second non-display area between the transmission area and the display area; and the second wiring is connected to the second scan driver, as taught by Kang, so that area of the second non-display area can be reduced or minimized and the manufacturing efficiency of the display panel can improve(¶0129).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) in view of Gu et al. (CN 210223352 U).
Regarding claim 6, Zhang teaches the display panel of claim 1, but is silent in regards to a first cross-sectional area of the first wiring(left uppermost 50, ¶0058) overlapping a first surface(display area surface) crossing the first wiring(left uppermost 50, ¶0058) in the second direction is different from a second cross-sectional area of the first wiring(left uppermost 50, ¶0058) overlapping a second surface that is parallel to the first surface(display area surface)  and spaced apart from the first surface in the first direction.

Gu teaches a display panel(Fig. 4) wherein a first cross-sectional area(cross-sectional area of 310) of the first wiring(310, 320, page 3, ¶05) overlapping a first surface crossing(214) the first wiring(310, 320, page 3, ¶05) in the second direction is different from a second cross-sectional area(cross-sectional area of 320) of the first wiring(310, 320, page 3, ¶05) overlapping a second surface(213) that is parallel to the first surface(214) and spaced apart from the first surface(214) in the first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that a first cross-sectional area of the first wiring overlapping a first surface crossing the first wiring in the second direction is different from a second cross-sectional area of the first wiring overlapping a second surface that is parallel to the first surface and spaced apart from the first surface in the first direction, as taught by Gu, in order to compensate differences in the length and resistance of the first wiring(page 3, ¶05).

Regarding claim 7, Zhang teaches the display panel of claim 6, wherein: the first wiring(left uppermost 50, left middle 50, ¶0058) comprises a first adjacent wiring(left uppermost 50, ¶0058) and a second adjacent wiring(left middle 50, ¶0058) that are adjacent to each other in the second direction; and a cross-sectional area(cross-sectional area of left uppermost 50,  Fig. 11) of the first adjacent wiring(left uppermost 50, ¶0058) overlapping the first surface(display area surface) is different from a cross-sectional area(cross-sectional area of left middle 50,  Fig. 11) of the second adjacent wiring(left middle 50, ¶0058) overlapping the first surface(display area surface).
Claims 9  is are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) in view of Liang (CN 108807488 A)
Regarding claim 9, Zhang teaches the display panel of claim 1, but is silent in regards to a first thickness of the first wiring(left uppermost 50, ¶0058) in a third direction that is perpendicular to the first direction and the second direction is different from a second thickness of the second wiring(right lowermost 50, ¶0058) in the third direction.

Liang teaches a display panel(Fig. 5) wherein a first thickness(h1) of the first wiring(DG, page 5, ¶04) in a third direction(Z) that is perpendicular to the first direction(x) and the second direction(y) is different from a second thickness(h2) of the second wiring(GG, page 5, ¶04) in the third direction(z). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that a first thickness of the first wiring(left uppermost 50, ¶0058) in a third direction that is perpendicular to the first direction and the second direction is different from a second thickness of the second wiring(right lowermost 50, ¶0058) in the third direction, as taught by Zhang, in order to reduce the impedance difference between the short gate line and the long gate line(page 6, ¶01).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) in view of Wang et al. (US 2014/0197428 A1)
Regarding claim 11, Zhang teaches the display panel of claim 1, but is silent in regards to the component area(122, ¶0043) comprises a plurality of transmission areas; 
the display element(75, Fig. 2 ¶0059) comprises a main display element(75, Fig. 2 ¶0059) and an auxiliary display element(75, Fig. 2 ¶0059); the main display element(75, Fig. 2 ¶0059) is in the display area(112, ¶0043); and 
the auxiliary display element(75, Fig. 2 ¶0059) is between the plurality of transmission areas that are adjacent to each other in the component area(122, ¶0043).

Wang teaches an display panel(Fig. 5A) wherein the component area(212, ¶0043) comprises a plurality of transmission areas(212, ¶0043); the display element(214, ¶0043) comprises a main display element(214j, ¶0043) and an auxiliary display element(214i, ¶0043); the main display element(214j, ¶0043) is in the display area(224, ¶0043); and the auxiliary display element(214i, ¶0043) is between the plurality of transmission areas(212, ¶0043)  that are adjacent to each other in the component area(212, ¶0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang so that the component area comprises a plurality of transmission areas; the display element comprises a main display element and an auxiliary display element; the main display element is in the display area; and the auxiliary display element is between the plurality of transmission areas that are adjacent to each other in the component area, as taught by Wang, in order to have a first display area and a second display area that can individually and respectively display images and pictures(¶0038) resulting in increasing intimacy with the user using the display panel(¶0039).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) and Kang et al. (US 2017/016211 A1) as applied to claim 12 above further in view of Gu et al. (CN 210223352 U).
Regarding claim 15, Zhang, in view of Kang, teaches the display device of claim 12, but is silent in regards to a first cross-sectional area of the first wiring(left uppermost 50, ¶0058) overlapping a first surface crossing the first wiring(left uppermost 50, ¶0058) in the second direction is different from a second cross-sectional area of the first wiring(left uppermost 50, ¶0058) overlapping a second surface that is parallel to the first surface and spaced apart from the first surface in the first direction.

Gu teaches a display panel(Fig. 4) wherein a first cross-sectional area(cross-sectional area of 310) of the first wiring(310, 320, page 3, ¶05) overlapping a first surface crossing(214) the first wiring(310, 320, page 3, ¶05) in the second direction is different from a second cross-sectional area(cross-sectional area of 320) of the first wiring(310, 320, page 3, ¶05) overlapping a second surface(213) that is parallel to the first surface(214) and spaced apart from the first surface(214) in the first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that a first cross-sectional area of the first wiring overlapping a first surface crossing the first wiring in the second direction is different from a second cross-sectional area of the first wiring overlapping a second surface that is parallel to the first surface and spaced apart from the first surface in the first direction, as taught by Gu, in order to compensate differences in the length and resistance of the first wiring(page 3, ¶05).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) and Kang et al. (US 2017/016211 A1) as applied to claim 12 above further in view of Liang (CN 108807488 A).
Regarding claim 17, Zhang, in view of Kang,  teaches the display device of claim 12, wherein a first thickness of the first wiring(left uppermost 50, ¶0058) in a third direction that is perpendicular to the first direction and the second direction is different from a second thickness of the second wiring(right lowermost 50, ¶0058) in the third direction.

Liang teaches a display panel(Fig. 5) wherein a first thickness(h1) of the first wiring(DG, page 5, ¶04) in a third direction(Z) that is perpendicular to the first direction(x) and the second direction(y) is different from a second thickness(h2) of the second wiring(GG, page 5, ¶04) in the third direction(z). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang, so that a first thickness of the first wiring(left uppermost 50, ¶0058) in a third direction that is perpendicular to the first direction and the second direction is different from a second thickness of the second wiring(right lowermost 50, ¶0058) in the third direction, as taught by Zhang, in order to reduce the impedance difference between the short gate line and the long gate line(page 6, ¶01).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0051718 A1) and Kang et al. (US 2017/016211 A1) as applied to claims 12 and 18 above further in view of Wang et al. (US 2014/0197428 A1).
Regarding claim 19, Zhang, in view of Kang, teaches the display device of claim 18, but is silent in regards to the component area(122, ¶0043) comprises a plurality of transmission areas; 
the display element(75, Fig. 2 ¶0059) comprises a main display element(75, Fig. 2 ¶0059) and an auxiliary display element(75, Fig. 2 ¶0059); the main display element(75, Fig. 2 ¶0059) is in the display area(112, ¶0043); and 
the auxiliary display element(75, Fig. 2 ¶0059) is between the plurality of transmission areas that are adjacent to each other in the component area(122, ¶0043).

Wang teaches an display panel(Fig. 5A) wherein the component area(212, ¶0043) comprises a plurality of transmission areas(212, ¶0043); the display element(214, ¶0043) comprises a main display element(214j, ¶0043) and an auxiliary display element(214i, ¶0043); the main display element(214j, ¶0043) is in the display area(224, ¶0043); and the auxiliary display element(214i, ¶0043) is between the plurality of transmission areas(212, ¶0043)  that are adjacent to each other in the component area(212, ¶0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang so that the component area comprises a plurality of transmission areas; the display element comprises a main display element and an auxiliary display element; the main display element is in the display area; and the auxiliary display element is between the plurality of transmission areas that are adjacent to each other in the component area, as taught by Wang, in order to have a first display area and a second display area that can individually and respectively display images and pictures(¶0038) resulting in increasing intimacy with the user using the display panel(¶0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892